                                                                           FILED
                       UNITED STATES DISTRICT COURT                   July 09, 2021
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:19-cr-00107-KJM

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
JEANNA QUESENBERRY,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JEANNA QUESENBERRY ,

Case No. 2:19-cr-00107-KJM Charge 18 USC § 1962 , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $       100,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):

      Issued at Sacramento, California on July 09, 2021 at 3:00 PM.



                                   By:

                                         Magistrate Judge Allison Claire
